DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the individual absorbent article that is folded and no portion of the wrapper sheet is not disposed between the folded and facing portions of the absorbent article must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 1, 3-5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark, Jr. et al. US 20070049891.  

As to claim 1, Clark, Jr. teaches a packaged absorbent article,
comprising:

a. a wrapper sheet 30 that comprises a nonwoven (paragraph 0051) that is in the form
of a pouch (Figures 4-4B) and an individual absorbent article 28 disposed in the pouch
(Figures 1 and 1A), the absorbent article 28 being folded but not folded together with
the wrapper sheet (Figure 2, paragraph 0045). While Clark does not specifically teach
that none of the absorbent article is temporarily affixed to the pouch wrapper sheet,
Clark does teach the absorbent article 28 is folded prior to engagement with the pouch
and is provided separately from the absorbent and removable layer (paragraph 0045,
Figure 2). It would have been obvious to have the absorbent article separate and not
affixed to the pouch wrapper sheet since Clark teaches various folding configurations
are possible prior to contact with the pouch.

Clark does not teach the wrapper sheet having an opacity of about 8.5% to about 50% and a total color difference of about 10 to about 75.   Clark does teach the wrapper has an opacity (paragraph 0097). With regard to the color difference and opacity, these limitations are directed to an ornamental design of the product. It is considered an obvious matter of design for one with ordinary skill in the art to have the varying opacity and color differences in the wrapper. Matters relating to ornamentation only, which have not mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, /n re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.04.

As to claim 3, the absorbent article comprises two fold lines 118, 108 (Clark Figures 2,
5a, 7).

As to claim 4, the absorbent article 28 comprises a backsheet 38 and panty fastening adhesive 46 disposed on an exterior surface thereof (Clark, Jr. Figure
3A).

As to claim 5, a removable release sheet 42 covers the panty fastening adhesive 46 prior to using the absorbent article (Clark, Jr. Figure 3A).

As to claim 7, the absorbent article comprises an absorbent core having a plurality of
layers (Clark paragraph 0035).
P 2144.04 |.

8.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark, Jr. et al. US 20070049891 in view of Ohi US 2004/0238393. Clark, Jr. teaches the present invention substantially as claimed. Clark Jr. does not teach the claimed UV transmittance values.  Ohi teaches a wrapper where for housing a sanitary product having a certain level of ultraviolet light protection to protect the adhesive materials from yellowing (Abstract; paragraphs 0006, 0035, and 0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the wrapper sheet of Clark, Jr. with the claimed UV transmittance values for the benefits that Ohi teaches to provide protection from ultraviolet light to prevent degradation of the sanitary article components as set forth in the abstract.

9. Claims 6 and 8 are rejected under pre-Alan 35 U.S.C. 103(a) as being unpatentable over Clark, Jr. as applied to claim 1 in view of Glug USPN 5702376.

As to claim 6, Clark, Jr teaches the present invention substantially as claimed, see the rejection of claim 1 supra. Clark, Jr. does not teach the removable release sheet comprises a graphic printed thereon. Glug teaches an absorbent article having a release strip 72 with graphics for the benefit of provided information for use (Glug col. 12, lines 15-24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Clark, Jr. with graphics printed on the release sheet for the benefit that Glug teaches. 

As to claim 8, Glug teaches the absorbent article comprises an absorbent core having
a tissue material (Glug col. 8, lines 21-27) for the benefit of aiding in liquid transfer. It
would have been obvious to modify Clark, Jr. with a tissue material for the benefits taught in Glug.

Double Patenting

10.	The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-8 are rejected on the ground of no statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,398,611. Although the claims at issue are not identical, they are not patentably distinct from each other because he subject matter of the present application substantially overlaps the subject matter of the patent.

12.	Claims 1-8 are rejected on the ground of no statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,579,875. Although the claims at issue are not identical, they are not patentably distinct from each other because he subject matter of the present application substantially overlaps the subject matter of the patent.

13.	Claims 1-8 are rejected on the ground of no statutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,052,664. Although the claims at issue are not identical, they are not patentably distinct from each other because he subject matter of the present application substantially overlaps the subject matter of the patent.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781